PER CURIAM.
Shawn Prosser appeals an order revoking his community control and sentencing him to twelve years’ imprisonment. We affirm the order but remand with instructions for the trial court to correct the order to conform to its oral pronouncement. At the hearing on the revocation, the trial court found that Mr. Prosser violated condition 5 once, by providing alcohol to a minor, and condition 24 once, by having unsupervised contact with a minor. The written order, however, indicates that Mr. Prosser violated condition 5 twice and condition 24 once. On remand, the trial court shall strike the finding regarding a second violation of condition 5.
Affirmed and remanded for further proceedings.
ALTENBERND, C.J., and STRINGER and CANADY, JJ., Concur.